UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATIONOF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 HomeTown Bankshares Corporation (Exact Name of Registrant as Specified in Its Charter) Virginia 26-4549960 (State of Incorporation or organization) (I.R.S. Employer Identification no.) 202South Jefferson Street Roanoke, VA (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, $5.00 par value The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. X If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ☐ Securities Act registration statement file number to which this form relates: 333-158525 Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) Item 1. Description of Registrant’s Securities to be Registered. HomeTown Bankshares Corporation. (the “Registrant”), hereby incorporates by reference the description of its common stock, $5.00 par value, to be registered hereunder contained in the section entitled “Description of Holding Company Capital Stock” in the proxy statement/prospectus included in the Registrant’s Registration Statement on Form S-4 (File No. 333-158525) originally filed with the Securities and Exchange Commission (the “Commission”) on April 10, 2009, as amended, including exhibits, and as may be subsequently amended from time to time (the “Registration Statement”). In addition, any of the above-referenced descriptions included in any prospectus relating to the Registration Statement subsequently filed by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended shall be deemed to be incorporated by reference. Item 2. Exhibits. Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because noother securities of the Registrant are listed on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement on Form 8-A to be signed on its behalf by the undersigned hereunto duly authorized. HomeTown Bankshares Corporation By: /s/ Vance W. Adkins Chief Financial Officer Dated: October 7, 2016
